DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-28 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27-28 recite the use of the herein claimed composition but no active method steps are recited. The metes and bounds of the claims will not be able to ascertained by the ordinary skill in the art.

In order to further prosecution, claims 27 and 28 are construed as the method of treating the disorders recited in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Malmlöf et al. (“Altered behavioural and neurochemical profile of L-DOPA following deuterium substitutions in the molecule,” Experimental Neurology (2008) 212: pp. 538-542 – cited on IDS dated 11/8/2021) in view of WO 2013/007381 A1 (‘381) – cited on IDS dated 11/8/2021.
Malmlöf et al. teach the injection of L-DOPA or its deuterated derivative in solution (50 mg/kg i.p.) (prepared by dissolving the L-dopa into HCl  and then neutralized with NaOH solution) for the treatment of reserpine-treated rats, an animal model for Parkinson’s disease (see abstract; page 539, Material and Methods, Drugs, Microdialysis). Malmlöf et al. teach the L-DOPA derivatives include D3-L-DOPA (dopamine with two deuteriums at the β-carbon and one deuterium at the α-carbon) and α,β-D2-L-DOPA (dopamine with one deuterium at the α-carbon and one deuterium at the β-carbon as claimed in the instant claims 3, 6, and 7 (see page 538, right column).  Malmlöf et al. teach the L-DOPA or derivatives were dissolved in 0.6 M HCl (a pH regulator) in 1/5 of the calculated final volume and thereafter diluted with distilled water (a solvent) as claimed in the instant claim 3 (see page 539, Materials and Methods, Drugs).  Malmlöf et al. also teach treatment was initiated by the injection of carbidopa solution, a DOPA decarboxylase inhibitor as claimed in the instant claims 15 and 16), prior to the injection of L-DOPA or its derivatives (see page 539, Materials and Methods, Drugs and Microdialysis). Malmlöf et al. also teaches enrichment with deuterium is known to create isotope effects in monoamine metabolism, because of the higher energy required to break a C-D bond than a C-H bond (see abstract; page 538, right column).  Malmlöf et al. teach that deuterated L-DOP may enhance the life of dopamine and allow lower doses of L-DOPA (see page 538, right column).  Malmlöf et al. also teach the D3-L-DOPA enhanced dopamine output compared to L-DOPA and all other variants and produced a more pronounced stimulation in locomotor activity in resperinized rats as compared to conventional L-DOPA (see abstract).  
Malmlöf et al. do not teach the composition for injection comprises the dopamine agonist apomorphine, or the concentration of apomorphine as claimed in the instant claims 1, 4, 17, and 18.  Malmlöf et al. do not teach the amount of deuterium enrichment of the deuterated L-DOPA derivatives as claimed in the instant claims 8-14.  Malmlöf et al. do teach the concentration of L-DOPA or deuterated derivative in mg/mL as claimed in the instant claims 19 and 20.  Malmlöf et al. do not teach the carbidopa is present in the same composition as claimed in the instant claims 15 and 16, or the concentration of carbidopa in mg/ml as claimed in the instant claim 22.  Malmlöf et al. do not teach the composition comprises the cytoprotective compound N-acetylcysteine as claimed in the instant claims 23 and 24.  
‘381 teach a pharmaceutical composition of apomorphine, co-solvent, and antioxidant in water for parenteral administration for the treatment of Parkinson’s disease (see abstract).  ‘381 teach the concentration of apomorphine is between 10 to 70 mg/mL overlapping with the range as claimed in the instant claim 17 (see page 3, lines 1-5). ‘381 also teach the antioxidant can an amino acid, such as N-acetylcysteine (see pages 3, line 45 to page 4, line 1).  
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the L-DOPA or deuterated derivative of L-DOPA in solution for injection taught by Malmlöf et al. with the parenteral apomorphine solution for injection taught by ‘381 to formulate a composition for injection for the treatment of Parkinson’s disease.  
One of ordinary skill in the art would have been motivated to combine the L-DOPA or deuterated derivative of L-DOPA in solution for injection taught by Malmlöf et al. with the parenteral apomorphine solution for injection taught by ‘381 to formulate a composition for injection for the treatment of Parkinson’s disease in order to provide a third composition for the treatment of Parkinson’s disease because each composition is taught invidudally in the art for the treatment of Parkinson’s disease.  One of ordinary skill in the art would have had a reasonable expectation of success in combining the L-DOPA or deuterated derivative of L-DOPA in solution for injection taught by Malmlöf et al. with the parenteral apomorphine solution for injection taught by ‘381 to formulate a composition for injection for the treatment of Parkinson’s disease because Malmlöf et al. and ‘381 both teach aqueous compositions for injection.  Further, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose In re Kerkhoven, 626 F.2d 846, 205, U.S.P.Q. 1069 (C.C.P.A. 1980).   
In regards to claims 9-10, while the cited prior art references do not teach the deuterium enrichment at each deuterated position, the determination of optimal or workable deuterium enrichment is obvious absent showing of criticality of the claimed enrichment levels. One having ordinary skill in the art would have been motivated to optimize the deuterium enrichment levels in order to obtain the desired isotope effects of the deuterated derivative, such as increased half-life, lower dosage levels, and enhanced dopamine output.  
In regards to claims 15 and 16, while the cited prior art references do not teach the composition contains carbidopa in the same composition for injection as L-DOPA or its deuterated derivative, it would have been obvious to add the carbidopa to the solution for injection for patient convenience.  Further, Malmlöf et al. teach both L-DOPA or its deuterated derivative in solution for injection and carbidopa in solution for injection are administered to reserpinized rats to treat an animal model of Parkinson’s disease.  Thus, it would have been obvious to combine the L-DOPA or its deuterated derivative in solution for injection and carbidopa in solution for injection to form a third composition that is a solution for injection for the same purpose, i.e. treating Parkinson’s disease.  
In regards to claims 19-22, while the references do not explicitly teach the claimed concentrations in mg/ml of L-DOPA or a deuterated derivative in solution or carbidopa in solution, the determination of concentrations of the L-DOPA or a deuterated derivative in solution or carbidopa in solution by routine experimentation is obvious absent showing of criticality of the claimed amounts. One having ordinary skill in the art would have been motivated to optimize the amounts of L-DOPA or a deuterated derivative in solution or carbidopa in solution to obtain the desired Parkinson’s treating properties of the composition when combined with apomorphine the composition.  
In regards to claim 18, while the cited references do not teach the concentration of apomorphine is 5 mg/ml, ‘381 does teach a concentration of 10 mg/ml.  It is expected that when the apomorphine for treating Parkinson’s disease is combined with other agents for treating Parkinson’s disease, a lower concentration and dosage of the apomorphine may be required.  The optimization of the concentration of the apomorphine in the injection solution when other agents for treating Parkinson’s disease are added is within the purview of the ordinary artisan absent evidence to the contrary.  
In addition, with regard to claim 25, simple step of mixing the herein claimed ingredients together to form the instant composition would be seen as obvious as being within the purview of skilled artisan.
Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627